DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:.
Controller (Claim 1, 3-4)
Image processing module (Claim 1, 4, 10)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101825445.
Claim 1
CN 101825445 discloses a digital light processing (DLP) projector (Fig. 1, Ref. 102), a camera (Fig. 1, Ref. 103, 104), a controller (Fig. 1, Ref. 101) and an image processing module (Fig. 1, Ref. 106), wherein the DLP projector (Fig. 1, Ref. 102) is configured for projecting structured light to an object (See Translated Abstract), the camera (Fig. 1, Ref. 103, 104) is configured for acquiring an image of the object to which the structured light has been projected (See Abstract), the image processing module (Fig. 1, Ref. 106) is connected to the camera (Fig. 1, Ref. 102) and configured for processing the image to obtain 3D information about the object (See Abstract), and the controller (Fig. 1, Ref. 101) is connected to both the DLP projector (Fig. 1, Ref. 102) and the camera (Fig. 1, Ref. 103, 104) and controls operations of the DLP projector (Fig. 1, Ref. 102) and the camera (Fig. 1, Ref. 103, 104).  

    PNG
    media_image1.png
    337
    474
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 ,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101825445 in view of Rosman et al. (2018/0293746).
Claims 2-4
	CN 101825445 substantially teaches the claimed invention except that it does not show a DLP projector comprises a DLP driving device and an optical projector, the DLP driving device is connected to the optical projector and drives the optical projector to project encoded structured light to the object, and the DLP driving device is connected to the controller and the controller is integrated on the DLP driving device; the DLP projector further comprises a housing, within which the controller, the DLP driving device, the optical projector and the image processing module are all arranged. Rosman et al. (2018/0293746) shows that it is known to provide an DLP projector (Fig. 1, Ref. 100) comprises a DLP driving device (Fig. 1, Ref. 130) and an optical projector (Fig. 1, Ref. 120), the DLP driving device (Fig. 1, Ref. 130) is connected to the optical projector (Fig. 1, Ref. 120) and drives the optical projector (Fig. 1, Ref. 120) to project encoded structured light (Fig. 1, Ref. 132) to the object (Fig. 1, Ref. 110), and the DLP driving device (Fig. 1, Ref. 130) is connected to the controller (Fig. 1, Ref. 160) and the controller (Fig. 1, Ref. 160) is integrated (Fig. 1, Ref. 100 shows all the elements in Ref. 100 are integrated) on the DLP driving device (Fig. 1, Ref. 130); the DLP projector further comprises a housing (Fig. 1, Ref. 100), within which the controller (Fig. 1, Ref. 160), the DLP driving device (Fig. 1, Ref. 130), 
Claim 10
	CN 101825445 substantially teaches the claimed invention except that it does not show a projection lens of the DLP projector is an on-axis lens; and/or, the image processing module is a Graphics Processing Unit (GPU). Rosman et al. (2018/0293746) shows that it is known to a projection lens of the DLP projector (Fig. 1, Ref. 120) is an on-axis lens; and/or, the image processing module (Fig. 1, Ref. 160) is a Graphics Processing Unit (GPU) (Fig. 1, Ref. 150) for a device for measuring the surface of an object. It would have been obvious to combine the device of CN 101825445 with the GPU of Rosman et al. (2018/0293746) before the effective filing date of the claimed invention for the purpose of providing a processing unit with high processing power for calculating image data, therefore improving the speed in which it takes to fully scan an object.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101825445 in view of CN 102831414 A.
Claim 5-7

Claim 8

Claim 9
 	CN 101825445 discloses there are two cameras (Fig. 1, Ref. 103, 104), and the two cameras are symmetrically arranged on two sides of the DLP projector (Fig. 1, Ref. 102).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        December 3, 2021